Title: James Madison to John Hartwell Cocke, 12 February 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpellier 
                                
                                Feby. 12. 1827
                            
                        
                        I recd. yesterday yours of the 6th. and at the same time a letter from Mr. Matthews on the same subject. I
                            have sent back his letter to you, with the sanction to his proposed arrangement in the terms above copied.
                        A military school may be useful, especially if admitted as a substitute for Militia exercises; but for all
                                Physical purposes the Gymnasium is incomparably superior. It would be well if the two
                            branches of Instruction could be united in a competent Individual.
                        I do not find that any thing has yet been done by the Assembly, with respect to the University. A letter from
                            Mr. Cabell gave but little hope of the pecuniary aid we wished; tho’ every one appeared to be impressed favorably of the
                            Institution by the late Enactments. With great esteem and good wishes
                        
                            
                                James Madison
                            
                        
                    